


117 HR 4509 IH: Jobs and Opportunity with Benefits and Services for Success Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4509
IN THE HOUSE OF REPRESENTATIVES

July 19, 2021
Mr. Brady (for himself, Mrs. Walorski, Mr. Rice of South Carolina, Mr. Wenstrup, Mr. Estes, Mr. Smith of Missouri, Mr. LaHood, Mr. Schweikert, Mr. Smucker, Mr. Kelly of Pennsylvania, Mr. Arrington, Mrs. Miller of West Virginia, Mr. Smith of Nebraska, Mr. Nunes, Mr. Ferguson, Mr. Buchanan, Mr. Hern, and Mr. Reed) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend part A of title IV of the Social Security Act, and for other purposes.


1.Short titleThis Act may be cited as the Jobs and Opportunity with Benefits and Services for Success Act. 2.Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
Sec. 3. References.
Sec. 4. Re-naming of program.
Sec. 5. Helping more Americans enter and remain in the workforce.
Sec. 6. Expecting universal engagement and case management.
Sec. 7. Promoting accountability by measuring work outcomes.
Sec. 8. Targeting funds to truly needy families.
Sec. 9. Targeting funds to core purposes.
Sec. 10. Strengthening program integrity by measuring improper payments.
Sec. 11. Prohibition on State diversion of Federal funds to replace State spending.
Sec. 12. Inclusion of poverty reduction as a program purpose.
Sec. 13. Welfare for needs not weed.
Sec. 14. Strengthening accountability through HHS approval of State plans.
Sec. 15. Aligning and improving data reporting.
Sec. 16. Technical corrections to data exchange standards to improve program coordination.
Sec. 17. Set-aside for economic downturns.
Sec. 18. Definitions related to use of funds.
Sec. 19. Elimination of obsolete provisions.
Sec. 20. Effective date.
3.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Social Security Act. 4.Re-naming of program (a)In generalThe heading for part A of title IV is amended to read as follows:

AJobs and Opportunity with Benefits and Services Program.
(b)Conforming amendments
(1)The heading for section 403(a)(2)(B) (42 U.S.C. 603(a)(2)(B)) is amended by striking tanf and inserting jobs. (2)The heading for section 413 (42 U.S.C. 613) is amended by striking Temporary Assistance for Needy Families and inserting Jobs and Opportunity with Benefits and Services.
(3)The heading for section 413(a) (42 U.S.C. 613(a)) is amended by striking TANF and inserting JOBS. (4)The heading for section 471(e)(7)(B)(i) (42 U.S.C. 671(e)(7)(B)(i)), as in effect pursuant to the amendment made by section 50711(a)(2) of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123), is amended by striking TANF and inserting JOBS.
5.Helping more Americans enter and remain in the workforce
(a)Family assistance grantsSection 403(a)(1) (42 U.S.C. 603(a)(1)) is amended in each of subparagraphs (A) and (C) by striking 2017 and 2018 and inserting 2022 through 2027. (b)Healthy marriage promotion and responsible fatherhood grantsSection 403(a)(2)(D) (42 U.S.C. 603(a)(2)(D)) is amended—
(1)by striking 2017 and 2018 and inserting 2022 through 2027; and (2)by striking for fiscal year 2017 or 2018.
(c)Tribal grantsSection 412(a) (42 U.S.C. 612(a)) is amended in each of paragraphs (1)(A) and (2)(A) by striking 2017 and 2018 and inserting 2022 through 2027. (d)Improving access to child care To support workSection 418(a)(3) (42 U.S.C. 618(a)(3)) is amended—
(1)by striking $3,550,000,000 for each fiscal year and inserting $4,158,000,000 for each of fiscal years 2022 through 2027; and (2)in subparagraph (A), by striking $3,375,000,000 and inserting $3,983,000,000. 
(e)Grants to the territoriesSection 1108(b)(2) (42 U.S.C. 1308(b)(2)) is amended by striking 2017 and 2018 and inserting 2022 through 2027. 6.Expecting universal engagement and case managementSection 408(b) (42 U.S.C. 608(b)) is amended to read as follows:

(b)Individual opportunity plans
(1)AssessmentThe State agency responsible for administering the State program funded under this part shall make an initial assessment of the following for each work-eligible individual (as defined in the regulations promulgated pursuant to section 407(i)(1)(A)(i)): (A)The education obtained, skills, prior work experience, work readiness, and barriers to work of the individual.
(B)The well-being of the children in the family of the individual and, where appropriate, activities or services (such as services offered by a program funded under section 511) to improve the well-being of the children. (2)Contents of plansOn the basis of the assessment required by paragraph (1) of this subsection, the State agency, in consultation with the individual, shall develop an individual opportunity plan that—
(A)includes a personal responsibility agreement in which the individual acknowledges receipt of publicly funded benefits and responsibility to comply with program requirements in order to receive the benefits; (B)sets forth the obligations of the individual to participate in work activities (as defined in section 407(d)), and the number of hours per month for which the individual will so participate pursuant to section 407;
(C)sets forth an employment goal and planned short-, intermediate-, and long-term actions to achieve the goal, and, in the case of an individual who has not attained 24 years of age and is in secondary school or the equivalent, the intermediate action may be completion of secondary school or the equivalent; (D)describes the job counseling and other services the State will provide to the individual to enable the individual to obtain and keep unsubsidized employment;
(E)may include referral to appropriate substance abuse or mental health treatment; and (F)is signed by the individual.
(3)TimingThe State agency shall comply with paragraphs (1) and (2) with respect to a work-eligible individual— (A)within 1 year after the effective date of this subsection, in the case of an individual who, as of such effective date, is a recipient of assistance under the State program funded under this part (as in effect immediately before such effective date); or
(B)within 60 days after the individual is determined to be eligible for the assistance, in the case of any other individual. (4)Universal engagementSubject to the exceptions in paragraph (3), each State shall require all work-eligible recipients receiving funds under the State program funded under this part to engage in work in accordance with the provisions of section 407(c), 407(d), and 407(e).
(5)Penalty for noncompliance by individualIn addition to any other penalties required under the State program funded under this part, the State shall reduce, by such amount as the State considers appropriate, the amount of assistance otherwise payable under the State program to a family that includes an individual who fails without good cause to comply with an individual opportunity plan developed pursuant to this subsection, that is signed by the individual. (6)Periodic reviewThe State shall meet with each work-eligible individual assessed by the State under paragraph (1), not less frequently than every 90 days, to—
(A)review the individual opportunity plan developed for the individual, including the eligibility of the individual for benefits; (B)discuss with the individual the progress made by the individual in achieving the goals specified in the plan; and
(C)update the plan, as necessary, to reflect any changes in the circumstances of the individual since the plan was last reviewed.. 7.Promoting accountability by measuring work outcomes (a)In generalSection 407(a) (42 U.S.C. 607(a)) is amended to read as follows:

(a)Performance accountability and work outcomes
(1)Work outcomes
(A)In generalA State to which a grant is made under section 403 shall achieve the requisite minimum level of performance for a fiscal year described in this paragraph with respect to the percentage of employment exits for families receiving assistance under the State program funded under this part, or be subject to penalty as described in section 409(a)(3). (B)Calculation of percentage of employment exitsFor purposes of this paragraph, the percentage of employment exits with respect to a State equals the ratio of the number of work-eligible individuals who are in unsubsidized employment 6 months after their exit to the average monthly number of families receiving assistance under the State program funded under this part.
(C)Agreement on requisite level of performanceThe Secretary and the State shall negotiate the requisite level of performance for the State with respect to employment exits for each fiscal year beginning with fiscal year 2024. (2)Performance accountability (A)PurposeThe purpose of this paragraph is to provide for the establishment of performance accountability measures to assess the effectiveness of States in increasing employment, retention, and advancement among families receiving assistance under the State program funded under this part.
(B)In generalA State to which a grant is made under section 403 for a fiscal year shall achieve the requisite level of performance on an indicator described in subparagraph (D) of this paragraph for the fiscal year. (C)Measuring state performanceEach State, in consultation with the Secretary, shall collect and submit to the Secretary the information necessary to measure the level of performance of the State for each indicator described in subparagraph (D), for fiscal year 2023 and each fiscal year thereafter, and the Secretary shall use the information collected for fiscal year 2023 to establish the baseline level of performance for each State for each such indicator.
(D)Indicators of performanceThe indicators described in this subparagraph, for a fiscal year, are the following: (i)The percentage of individuals who were work-eligible individuals as of the time of exit from the program, who are in unsubsidized employment during the 2nd quarter after the exit.
(ii)The percentage of individuals who were work-eligible individuals who were in unsubsidized employment in the 2nd quarter after the exit, who are also in unsubsidized employment during the 4th quarter after the exit. (iii)The median earnings of individuals who were work-eligible individuals as of the time of exit from the program, who are in unsubsidized employment during the 2nd quarter after the exit.
(iv)The percentage of individuals who have not attained 24 years of age, are attending high school or enrolled in an equivalency program, and are work-eligible individuals or were work-eligible individuals as of the time of exit from the program, who obtain a high school degree or its recognized equivalent while receiving assistance under the State program funded under this part or within 1 year after the exit. (E)Levels of performance (i)In generalFor each State submitting a State plan pursuant to section 402(a), there shall be established, in accordance with this subparagraph, levels of performance for each of the indicators described in subparagraph (D).
(ii)WeightThe weight assigned to such an indicator shall be the following: (I)Forty percent, in the case of the indicator described in subparagraph (D)(i).
(II)Twenty-five percent, in the case of the indicator described in subparagraph (D)(ii). (III)Twenty-five percent, in the case of the indicator described in subparagraph (D)(iii).
(IV)Ten percent, in the case of the indicator described in subparagraph (D)(iv). (iii)Agreement on requisite performance level for each indicator (I)In generalThe Secretary and the State shall negotiate the requisite level of performance for the State with respect to each indicator described in clause (ii), for each fiscal year beginning with fiscal year 2024, and shall do so before the beginning of the fiscal year involved.
(II)Requirements in establishing performance levelsIn establishing the requisite levels of performance, the State and the Secretary shall— (aa)take into account how the levels involved compare with the levels established for other States; and
(bb)ensure the levels involved are adjusted, using the objective statistical model referred to in clause (v), based on— (AA)the differences among States in economic conditions, including differences in unemployment rates or employment losses or gains in particular industries;
(BB)the characteristics of participants on entry into the program, including indicators of prior work history, lack of educational or occupational skills attainment, or other factors that may affect employment and earnings; and (CC)take into account the extent to which the levels involved promote continuous improvement in performance by each State.
(iv)Revisions based on economic conditions and individuals receiving assistance during the fiscal yearThe Secretary shall, in accordance with the objective statistical model referred to in clause (v), revise the requisite levels of performance for a State and a fiscal year to reflect the economic conditions and characteristics of the relevant individuals in the State during the fiscal year. (v)Statistical adjustment modelThe Secretary shall use an objective statistical model to make adjustments to the requisite levels of performance for the economic conditions and characteristics of the relevant individuals, and shall consult with the Secretary of Labor to develop a model that is the same as or similar to the model described in section 116(b)(3)(A)(viii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)(A)(viii)).
(vi)Definition of exitIn this paragraph, the term exit means, with respect to a State program funded under this part, ceases to a receive a JOBS benefit under the program. (F)State option to establish common exit measuresNotwithstanding subparagraph (E)(vi) of this paragraph, a State that has not provided the notification under section 121(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act to exclude the State program funded under this part as a mandatory one-stop partner may adopt an alternative definition of exit for the purpose of creating common exit measures to improve alignment with workforce programs operated under title I of such Act.
(G)RegulationsIn order to ensure nationwide comparability of data, the Secretary, after consultation with the Secretary of Labor and with States, shall issue regulations governing the establishment of the performance accountability system under this paragraph and a template for performance reports to be used by all States consistent with subsection (b).. (b)Reports on state performance on HHS online dashboardSection 407(b) (42 U.S.C. 607(b)) is amended to read as follows:

(b)Publication of State performanceThe Secretary shall, directly or through the use of grants or contracts, establish and operate an Internet website that is accessible to the public, with a dashboard that is regularly updated and provides easy-to-understand information on the performance of each State program funded under this part, including a profile for each such program, expressed by use of a template, which shall include— (1)information on the indicators and requisite performance levels established for the State under subsection (a), including, with respect to each such level, whether the State achieves, exceeds, or fails to achieve the level on an ongoing basis, including—
(A)information on any adjustments made to the requisite levels using the statistical adjustment model described in subsection (a)(3)(D)(v); and (B)a grade based on the overall performance of the State, as determined by the Secretary and in consultation with the State, and the overall performance shall be graded based on the performance indicators and weights for each such indicator as described in subsection (a);
(2)information reported under section 411 on the characteristics and demographics of individuals receiving assistance under the State program, including— (A)the number and percentage of child-only cases and reason why the cases are child-only; and
(B)the average weekly number of hours that each work-eligible individual in the State program participates in work activities, including a separate section showing the number and percentage of the work-eligible individuals with zero hours of the participation and the reason for non-participation; (3)information on the results of improper payments reviews;
(4)a link to the State plan approved under section 402; and (5)information regarding any penalty imposed, or other corrective action taken, by the Secretary against a State for failing to achieve a requisite performance level or any other requirement imposed by or under this part..
(c)Modification of rules for determining whether an individual is engaged in workSection 407(c) (42 U.S.C. 607(c)) is amended— (1)in paragraph (1)—
(A)in subparagraph (A)— (i)by striking For purposes of subsection (b)(1)(B)(i), a and inserting A; and
(ii)by striking , not fewer than and all that follows through this subsection; and (B)in subparagraph (B)—
(i)in the matter preceding clause (i), by striking For purposes of subsection (b)(2)(B), an and inserting An; (ii)in clause (i), by striking , not fewer than and all that follows through this subsection; and
(iii)in clause (ii), by striking , not fewer than and all that follows through subsection (d); and (2)in paragraph (2)—
(A)by striking subparagraphs (A) and (D); (B)in each of subparagraphs (B) and (C), by striking For purposes of determining monthly participation rates under subsection (b)(1)(B)(i), a and inserting A;
(C)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and (D)by adding at the end the following:

(C)State option for participation requirement exemptionsFor any fiscal year, a State may, at its option, not require an individual who is a single custodial parent caring for a child who has not attained 12 months of age to engage in work, for not more than 12 months.. (d)Modifications to allowable work activitiesSection 407(d) (42 U.S.C. 607(d)) is amended—
(1)in paragraph (5), by inserting , including apprenticeship before the semicolon; (2)in paragraph (6), by inserting supervised before job search;
(3)in paragraph (8), by striking (not to exceed 12 months with respect to any individual) and inserting , including career technical education; (4)in paragraph (11), by striking and at the end;
(5)in paragraph (12), by striking the period and inserting ; and; and (6)by adding at the end the following:

(13)participation in an in-home program teaching parenting skills that complies with the requirements of section 407(c).. (e)Penalty against States (1)In generalSection 409(a)(3) (42 U.S.C. 609(a)(3)) is amended by striking all that precedes subparagraph (B) and inserting the following:

(3)Failure to satisfy work outcomes and work engagement
(A)In generalIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has failed to comply with any of section 407(a)(1), section 408(b)(3), or section 408(b)(4) for the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to the applicable percentage of the State family assistance grant.. (2)Transition ruleThe Secretary of Health and Human Services may not impose a penalty under section 409(a)(3) of the Social Security Act by reason of the failure of a State to comply with section 407(a) of such Act for any fiscal year before fiscal year 2023.
(f)Pro rata reduction of assistance for individual noncomplianceSection 407(e) (42 U.S.C. 607(e)) is amended by adding at the end the following:  (3)Pro rata reductionFor purposes of paragraph (1)(A), the amount of a pro rata reduction in assistance shall be determined by multiplying the total amount of monthly assistance that would, in the absence of the application of this paragraph, be paid to the entire family, by the ratio of—
(A)the number of hours of required work activities as designated in subsection (d) actually performed by the individual during the month; to (B)the number of hours of work activities that the individual was required to perform during the month in accordance with subsection (c).
(4)Penalties and engagement
(A)In generalSubject to the limitation in (B), if in a given month an individual who received assistance under this part was required to engage in work under section 408(b)(4), failed to fulfill those obligations and was subsequently sanctioned in accordance with section 407(e)(2) and (3), that individual shall judged to be engaged in work for that month for purposes of section 408(b)(4). (B)LimitationIf an individual receives no benefits for two consecutive months due to sanctioning under section 407(e)(2) and (3), that individual shall not be counted as engaged in work in subsequent months for purposes of section 408(b)(4) unless actual work in accordance with section 407(d) was resumed..
(g)Conforming amendmentThe heading of section 412(c) (42 U.S.C. 612(c)) is amended by striking Minimum Work Participation Requirements and inserting Requirements for work outcome measures. 8.Targeting funds to truly needy families (a)Prohibition on use of funds for families with income greater than twice the poverty lineSection 404(k) (42 U.S.C. 604(k)) is amended to read as follows:

(k)Prohibitions
(1)Use of funds for persons with income greater than twice the poverty lineA State to which a grant is made under this part shall not use the grant to provide any assistance or services to a family whose monthly income exceeds twice the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2))).. (b)Elimination of limitation on use of funds for case management activitiesSection 404(b)(2) (42 U.S.C. 604(b)(2)) is amended to read as follows:

(2)ExceptionsParagraph (1) of this subsection shall not apply to the use of a grant for— (A)information technology and computerization needed for tracking, monitoring, or data collection required by or under this part; or
(B)case management activities to carry out section 408(b).. (c)Prohibition on use of funds for direct spending on child care services or activitiesSection 404(k) (42 U.S.C. 604(k)), as amended by subsection (a) of this section, is amended by adding at the end the following:

(2)Direct spending on child care services or activitiesA State to which a grant is made under this part shall not use the grant for direct spending on child care and other early childhood education programs, services, or activities.. (d)Limitation on use of funds for child welfare services or activitiesSection 404(k) (42 U.S.C. 604(k)), as amended by subsections (a) and (c) of this section, is amended—
(1)in the subsection heading, by inserting ; limitation after Prohibitions; and (2)by adding at the end the following:

(3)Limitation on use of funds for child welfare services or activitiesA State may use not more than 10 percent of a grant made to the State under section 403(a)(1) for child welfare services or activities, taking into account any amount transferred under subsection (d)(2) of this section.. (e)Expansion of authority To transfer fundsSection 404(d) (42 U.S.C. 604(d)) is amended by striking paragraphs (1) through (3) and inserting the following:

(1)In generalA State may transfer not more than 50 percent of the grant made to the State under section 403(a)(1) to a State program pursuant to any or all of the following provisions of law: (A)The Child Care and Development Block Grant Act of 1990.
(B)Title I of the Workforce Innovation and Opportunity Act. (C)Subpart 1 of part B of this title.
(2)Limitation on amount transferable to subpart 1 of part bA State may transfer not more than 10 percent of a grant made to the State under section 403(a)(1) to carry out State programs operated pursuant to the State plan developed under subpart 1 of part B, taking into account any amount used as described in subsection (k)(3) of this section. (3)Applicable rules (A)In generalExcept as provided in subparagraph (B) of this paragraph, any amount paid to a State under this part that is used to carry out a State program pursuant to a provision of law specified in paragraph (1) shall not be subject to the requirements of this part, but shall be subject to the requirements that apply to Federal funds provided directly under the provision of law to carry out the program, and the expenditure of any amount so used shall not be considered to be an expenditure under this part.
(B)Funds transferred to the WIOAIn the case of funds transferred under paragraph (1)(B) of this subsection— (i)the State shall provide an assurance that the funds will be used to support individuals eligible for assistance or services under this part pursuant to subsection (k)(1); and
(ii)not more than 15 percent of the funds will be reserved for statewide workforce investment activities referred to in section 128(a)(1) of the Workforce Innovation and Opportunity Act. (4)WIOA transfer authority not available to States excluding the State JOBS program as a mandatory one-stop partner under the WIOAThe authority provided by paragraph (1)(B) of this subsection may not be exercised by a State that has provided the notification referred to in section 407(a)(2)(F)..
9.Targeting funds to core purposes
(a)Requirement that States reserve 25 percent of JOBS grant for spending on core activitiesSection 408(a) (42 U.S.C. 608(a)) is amended by adding at the end the following:  (13)Requirement that States reserve 25 percent of JOBS grant for spending on core activitiesA State to which a grant is made under section 403(a)(1) for a fiscal year shall expend not less than 25 percent of the grant on assistance, case management, work supports and supportive services, work, wage subsidies, work activities (as defined in section 407(d)), and non-recurring short-term benefits..
(b)Requirement that at least 25 percent of qualified State expenditures be for core activitiesSection 408(a) (42 U.S.C. 608(a)), as amended by subsection (a) of this section, is amended by adding at the end the following:  (14)Requirement that at least 25 percent of qualified State expenditures be for core activitiesNot less than 25 percent of the qualified State expenditures (as defined in section 409(a)(7)(B)(ii)) of a State during the fiscal year shall be for assistance, case management, work supports and supportive services, work, wage subsidies, work activities (as defined in section 407(d)), and non-recurring short-term benefits..
(c)Phase-Out of counting of third-Party contributions as qualified State expendituresSection 408(a) (42 U.S.C. 608(a)), as amended by subsections (a) and (b) of this section, is amended by adding at the end the following:  (15)Phase-out of counting of third-party contributions as qualified State expenditures (A)In generalThe qualified State expenditures (as defined in section 409(a)(7)(B)(i)) of a State for a fiscal year that are attributable to the value of goods and services provided by a source other than a State or local government shall not exceed the applicable percentage of the expenditures for the fiscal year.
(B)Applicable percentageIn subparagraph (A), the term applicable percentage means, with respect to a fiscal year— (i)75 percent, in the case of fiscal year 2023;
(ii)50 percent, in the case of fiscal year 2024; (iii)25 percent, in the case of fiscal year 2025; and
(iv)0 percent, in the case of fiscal year 2026 or any succeeding fiscal year.. 10.Strengthening program integrity by measuring improper paymentsSection 404 (42 U.S.C. 604) is amended by adding at the end the following:

(l)Applicability of improper payments laws
(1)In generalThe Improper Payments Information Act of 2002 and the Improper Payments Elimination and Recovery Act of 2010 shall apply to a State in respect of the State program funded under this part in the same manner in which such Acts apply to a Federal agency. (2)RegulationsWithin 2 years after the date of the enactment of this subsection, the Secretary shall prescribe regulations governing how a State reviews and reports improper payments under the State program funded under this part..
11.Prohibition on State diversion of Federal funds to replace State spendingSection 408(a) (42 U.S.C. 608(a)), as amended by section 9 of this Act, is amended by adding at the end the following:  (16)Non-supplantation requirementFunds made available to a State under this part shall be used to supplement, not supplant, State general revenue spending on activities described in section 404..
12.Inclusion of poverty reduction as a program purposeSection 401(a) (42 U.S.C. 601(a)) is amended— (1)by striking and at the end of paragraph (3);
(2)by striking the period at the end of paragraph (4) and inserting ; and; and (3)by adding at the end the following:

(5)reduce child poverty by increasing employment entry, retention, and advancement of needy parents.. 13.Welfare for needs not weed (a)ProhibitionSection 408(a)(12)(A) (42 U.S.C. 608(a)(12)(A)) is amended—
(1)by striking or at the end of clause (ii); (2)by striking the period at the end of clause (iii) and inserting ; or; and
(3)by adding at the end the following:  (iv)any establishment that offers marihuana (as defined in section 102(16) of the Controlled Substances Act) for sale..
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 3 years after the date of the enactment of this Act. 14.Strengthening accountability through HHS approval of State plans (a)In generalSection 402 (42 U.S.C. 602) is amended—
(1)in subsection (a)— (A)in the matter preceding paragraph (1)—
(i)by striking 27-month and inserting 24-month; and (ii)by striking found and inserting approved that; and
(B)in paragraph (1)— (i)in subparagraph (A)—
(I)by striking clauses (ii) and (iii) and inserting the following:  (ii)Require work-eligible individuals (as defined in the regulations promulgated pursuant to section 407(i)(1)(A)(i)) to engage in work activities consistent with section 407(c). The document shall describe any in-home parenting program participation in which will be considered by the State as a work activity pursuant to section 407(d)(13).;
(II)by redesignating clauses (iv) through (viii) as clauses (iii) through (vii), respectively; and (III)by adding at the end the following:

(viii)Describe the case management practices of the State with respect to the requirements of section 408(b), provide a copy of the form or forms that will be used to assess a work-eligible individual (as so defined) and prepare an individual opportunity plan for the individual, describe how the State will ensure that such a plan is reviewed in accordance with section 408(b)(6), and describe how the State will measure progress under the plan. (ix)Propose the requisite levels of performance for the State for purposes of section 407(a) for each year in the 2-year period referred to in subsection (d) of this section, and provide an explanation with supporting data of why each such level is appropriate.
(x)Describe how the State will engage low-income noncustodial parents who owe child support and how such a parent will be provided with access to work support and other services under the program to which the parent is referred to support their employment and advancement. (xi)Describe how the State will comply with improper payments provisions in section 404(l).
(xii)Describe coordination with other programs, including whether the State intends to exercise authority provided by section 404(d) of this Act to transfer any funds paid to the State under this part, provide assurance that, in the case of a transfer to carry out a program under title I of the Workforce Innovation and Opportunity Act, the State will comply with section 404(d)(3)(B) of this Act and coordinate with the one-stop delivery system under the Workforce Innovation and Opportunity Act, and describe how the State will coordinate with the programs involved to provide services to families receiving assistance under the program referred to in paragraph (1) of this subsection. (xiii)Describe how the State will promote marriage, such as through temporary disregard of the income of a new spouse when an individual receiving assistance under the State program marries so that the couple doesn’t automatically lose benefits due to marriage.
(xiv)Describe how the State will allow for a transitional period of benefits, such as through temporary earned income disregards or a gradual reduction in the monthly benefit amount, for an individual receiving assistance who obtains employment and becomes ineligible due to an increase in income obtained through employment or through an increase in wages.; and (ii)in subparagraph (B), by striking clauses (iv) and (v);
(2)by striking subsection (c) and inserting the following:  (c)Public availability of State plansThe Secretary shall make available to the public a link to any plan or plan amendment submitted by a State under this subsection.; and
(3)by adding at the end the following:  (d)2-Year planA plan submitted pursuant to this section shall be designed to be implemented during a 2-year period.
(e)Combined plan allowedA State may submit to the Secretary and the Secretary of Labor a combined State plan that meets the requirements of subsections (a) and (d) and that is for programs and activities under the Workforce Innovation and Opportunity Act. (f)Approval of plansThe Secretary shall approve any plan submitted pursuant to this section that meets the requirements of subsections (a) through (d)..
(b)Duties of the Secretary
(1)Coordination of activities; dissemination of informationSection 416 (42 U.S.C. 616) is amended— (A)by inserting (a) In general.— before The programs; and
(B)by adding at the end the following:  (b)Coordination of activitiesThe Secretary shall coordinate all activities of the Department of Health and Human Services relating to work activities (as defined in section 407(d)) and requirements and measurement of employment outcomes, and, to the maximum extent practicable, coordinate the activities of the Department in this regard with similar activities of other Federal entities.
(c)Dissemination of informationThe Secretary shall disseminate, for voluntary informational purposes, information on practices that scientifically valid research indicates are most successful in improving the quality of State and tribal programs funded under this part.. (c)Technical assistance (1)In generalSection 406 (42 U.S.C. 606) is amended to read as follows:

406.Technical assistance
(a)In generalThe Secretary shall provide technical assistance to States and Indian tribes (which may include providing technical assistance on a reimbursable basis), which shall be provided by qualified experts on practices grounded in scientifically valid research, where appropriate, to support activities related publication of State performance under section 407(b) and to carry out State and tribal programs funded under this part. (b)Reservation of fundsThe Secretary shall reserve not more than 0.25 percent of the amount appropriated by section 403(a)(1)(C) for a fiscal year to carry out subsection (a) of this section..
(2)Conforming amendmentSection 403(a)(1)(B) (42 U.S.C. 603(a)(1)(B)) is amended by striking percentage specified in section 413(h)(1) and inserting the sum of the percentages specified in sections 406(b) and 413(h). 15.Aligning and improving data reporting (a)Requirement that States report full-Population dataSection 411(a)(1) (42 U.S.C. 611(a)(1)) is amended—
(1)by striking subparagraph (B); (2)by striking (1) General reporting requirement.—; and
(3)by— (A)redesignating—
(i)subparagraph (A) as paragraph (1); (ii)clauses (i) through (xvii) of subparagraph (A) as subparagraphs (A) through (Q), respectively;
(iii)subclauses (I) through (V) of clause (ii) as clauses (i) through (v), respectively; (iv)subclauses (I) through (VII) of clause (xi) as clauses (i) through (vii), respectively; and
(v)subclauses (I) through (V) of clause (xvi) as clauses (i) through (v), respectively; and (B)moving each such redesignated provision 2 ems to the left.
(b)Report on participation in work activitiesSection 411(a)(1) (42 U.S.C. 611(a)(1)), as amended by subsection (a)(3) of this section, is amended by striking subparagraphs (K) and (L) and inserting the following:  (K)The work eligibility status of each individual in the family, and—
(i)in the case of each work-eligible individual (as defined in the regulations promulgated pursuant to section 407(i)(1)(A)(i)) in the family— (I)the number of hours (including zero hours) per month of participation in—
(aa)work activities (as defined in section 407(d)); and (bb)any other activity required by the State to remove a barrier to employment; and
(ii)in the case of each individual in the family who is not a work-eligible individual (as so defined), the reason for that status. (L)For each work-eligible individual (as so defined) and each adult in the family who did not participate in work activities (as so defined) during a month, the reason for the lack of participation..
(c)Reporting of information on employment and earnings outcomesSection 411(c) (42 U.S.C. 611(c)) is amended to read as follows:  (c)Reporting of information on employment and earnings outcomesThe Secretary, in consultation with the Secretary of Labor, shall determine the information that is necessary to compute the employment and earnings outcomes and the statistical adjustment model for the employment and earnings outcomes required under section 407, and each eligible State shall collect and report that information to the Secretary..
16.Technical corrections to data exchange standards to improve program coordination
(a)In generalSection 411(d) (42 U.S.C. 611(d)) is amended to read as follows:  (d)Data exchange standards for improved interoperability (1)DesignationThe Secretary shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, by rule, designate data exchange standards to govern, under this part—
(A)necessary categories of information that State agencies operating programs under State plans approved under this part are required under applicable Federal law to electronically exchange with another State agency; and (B)Federal reporting and data exchange required under applicable Federal law.
(2)RequirementsThe data exchange standards required by paragraph (1) shall, to the extent practicable— (A)incorporate a widely accepted, non-proprietary, searchable, computer-readable format, such as the eXtensible Markup Language;
(B)contain interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; (C)incorporate interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance;
(D)be consistent with and implement applicable accounting principles; (E)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
(F)be capable of being continually upgraded as necessary. (3)Rule of constructionNothing in this subsection shall be construed to require a change to existing data exchange standards found to be effective and efficient..
(b)Effective dateNot later than the date that is 24 months after the date of the enactment of this section, the Secretary of Health and Human Services shall issue a proposed rule that— (1)identifies federally required data exchanges, include specification and timing of exchanges to be standardized, and address the factors used in determining whether and when to standardize data exchanges; and
(2)specifies State implementation options and describes future milestones. 17.Set-aside for economic downturnsSection 404(e) (42 U.S.C. 604(e)) is amended to read as follows:

(e)Deadlines for obligation and expenditures of funds by States
(1)In generalExcept as provided in paragraph (2), a State to which a grant is made under section 403(a)(1) shall obligate the funds within 2 years after the date the funds are made available, and shall expend the funds within 3 years after such date. (2)Exception for limited amount of funds set aside for future use (A)In generalA State to which funds are paid under section 403(a)(1) may reserve not more than 15 percent of the funds for use in the State program funded under this part without fiscal year limitation.
(B)Notice of intent to reserve fundsA State that intends to reserve funds paid to the State under section 402(a)(1) shall notify the Secretary of the intention not later than the end of the period in which the funds are available for obligation without regard to subparagraph (A) of this paragraph.. 18.Definitions related to use of fundsSection 419 (42 U.S.C. 619) is amended by adding at the end the following:

(6)AssistanceThe term assistance means cash, payments, vouchers, and other forms of benefits designed to meet a family's ongoing basic needs (such as for food, clothing, shelter, utilities, household goods, personal care items, and general incidental expenses). (7)Work supportsThe term work supports means assistance and non-assistance transportation benefits (such as the value of allowances, bus tokens, car payments, auto repair, auto insurance reimbursement, and van services) provided in order to help families obtain, retain, or advance in employment, participate in work activities (as defined in section 407(d)), or as a non-recurrent, short-term benefit, including goods provided to individuals in order to help them obtain or maintain employment (such as tools, uniforms, fees to obtain special licenses, bonuses, incentives, and work support allowances and expenditures for job access).
(8)Supportive servicesThe term supportive services means services such as domestic violence services, and mental health, substance abuse and disability services, housing counseling services, and other family supports, except to the extent that the provision of the service would violate section 408(a)(6). (9)JOBS benefitThe term JOBS benefit means—
(A)assistance; or (B)wage subsidies that are paid, with funds provided under section 403(a) or with qualified State expenditures, with respect to a person who—
(i)was a work-eligible individual (as defined in the regulations promulgated pursuant to section 407(i)(1)(A)(i)) at the time of entry into subsidized employment, such as on-the-job training or apprenticeship; and (ii)is not receiving assistance..
19.Elimination of obsolete provisions
(a)Elimination of supplemental grants to StatesSection 403(a) (42 U.S.C. 603(a)) is amended by striking paragraph (3). (b)Elimination of bonus To reward high performance States (1)In generalSection 403(a) (42 U.S.C. 603(a)) is amended by striking paragraph (4).
(2)Conforming amendmentSection 1108(a)(2) (42 U.S.C. 1308(a)(2)) is amended by striking 403(a)(4),. (c)Elimination of welfare-to-Work grants (1)In generalSection 403(a) (42 U.S.C. 603(a)) is amended by striking paragraph (5).
(2)Conforming amendments
(A)Elimination of exclusion from time limitSection 408(a)(7) (42 U.S.C. 608(a)(7)) is amended by striking subparagraph (G). (B)Elimination of penalty for misuse of competitive welfare-to-work fundsSection 409(a)(1) (42 U.S.C. 609(a)(1)) is amended by striking subparagraph (C).
(C)Elimination of exclusion from qualified State expenditures of State funds used to match welfare-to-work grant fundsSection 409(a)(7)(B)(iv) (42 U.S.C. 609(a)(7)(B)(iv)) is amended in the 1st sentence— (i)by adding or at the end of subclause (II); and
(ii)by striking subclause (III) and redesignating subclause (IV) as subclause (III). (D)Elimination of penalty for failure of State to maintain historic effort during year in which welfare-to-work grant is receivedSection 409(a) (42 U.S.C. 609(a)) is amended by striking paragraph (13).
(E)Elimination of requirements relating to welfare-to-work grants in quarterly State reportsSection 411(a) (42 U.S.C. 611(a)), as amended by section 15(a) of this Act, is amended— (i)in paragraph (1), by striking (except for information relating to activities carried out under section 403(a)(5)); and
(ii)in each of paragraphs (2) through (4), by striking the comma and all that follows and inserting a period. (F)Indian tribal programsSection 412(a) (42 U.S.C. 612(a)) is amended by striking paragraph (3).
(G)Elimination of requirement to disclose certain information to private industry council receiving welfare-to-work fundsSection 454A(f) (42 U.S.C. 654a(f)) is amended by striking paragraph (5). (H)Grants to territoriesSection 1108(a)(2) (42 U.S.C. 1308(a)(2)) is amended by striking 403(a)(5),.
(d)Elimination of Contingency Fund
(1)In generalSection 403 (42 U.S.C. 603) is amended by striking all of subsection (b) except paragraph (5). (2)Conforming amendments (A)Transfer of needy State definition (i)In generalParagraph (5) of section 403(b) (42 U.S.C. 603(b)(5)) is—
(I)amended— (aa)in the matter preceding subparagraph (A), by striking paragraph (4) and inserting subparagraph (C);
(bb)in each of subparagraphs (A) and (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively; (cc)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
(dd)by redesignating such paragraph as subparagraph (D); and (ee)by moving each provision 2 ems to the right; and
(II)as so amended, hereby transferred into section 409(a)(3) (42 U.S.C. 609(a)(3)) and added to the end of such section. (ii)Conforming amendmentSection 409(a)(3)(C) (42 U.S.C. 609(a)(3)(C)) is amended by striking (as defined in section 403(b)(5)).
(B)Elimination of penalty for failure of state receiving amounts from contingency fund to maintain 100 percent of historic effortSection 409(a) (42 U.S.C. 609(a)) is amended by striking paragraph (10). (e)Conforming amendments related to elimination of Federal loans for State welfare programs (1)Elimination of associated penalty provision (A)In generalSection 409(a) (42 U.S.C. 609(a)) is amended by striking paragraph (6).
(B)Conforming amendmentsSection 412(g)(1) (42 U.S.C. 612(g)(1)) is amended by striking (a)(6),. (2)Elimination of provision providing for tribal eligibilitySection 412 (42 U.S.C. 612) is amended by striking subsection (f).
(3)Elimination of disregard of loan in applying limit on payments to the territoriesSection 1108(a)(2) (42 U.S.C. 1308(a)(2)) is amended by striking 406,. (f)Elimination of limitations on other State programs funded with qualified State expenditures (1)The following provisions are each amended by striking or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)):
(A)Paragraphs (1) and (2) of section 407(e) (42 U.S.C. 607(e)(1) and (2)). (B)Section 411(a)(1) (42 U.S.C. 611(a)(1)), as amended by section 15(a)(3)(A)(i) of this Act.
(C)Subsections (d) and (e)(1) of section 413 (42 U.S.C. 613(d) and (e)(1)). (2)Section 413(a) (42 U.S.C. 613(a)) is amended by striking and any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)).
(g)Conforming amendments related to elimination of report
(1)In generalSection 409(a)(2) (42 U.S.C. 609(a)(2)) is amended— (A)in the paragraph heading, by inserting quarterly before report;
(B)in subparagraph (A)(ii), by striking clause (i) and inserting subparagraph (A); (C)by striking (A) Quarterly reports.—;
(D)by striking subparagraph (B); and (E)by redesignating clauses (i) and (ii) of subparagraph (A) as subparagraphs (A) and (B), respectively (and adjusting the margins accordingly).
(2)Conforming amendments
(A)Section 409(b)(2) (42 U.S.C. 609(b)(2)) is amended by striking and, and all that follows and inserting a period. (B)Section 409(c)(4) (42 U.S.C. 609(c)(4)) is amended by striking (2)(B),.
(h)Annual reports to CongressSection 411(b)(1)(A) (42 U.S.C. 611(b)(1)(A)) is amended by striking participation rates and inserting outcome measures. (i)Reduction in force provisionsSection 416(a) (42 U.S.C. 616(a)), as so designated by section 14(b)(1)(A) of this Act, is amended by striking , and the Secretary and all that follows and inserting a period.
(j)Conforming cross-References
(1)Section 409 (42 U.S.C. 609) is amended— (A)in subsection (a)(7)(B)(i)(III), by striking (12) and inserting (10);
(B)in subsection (a) (as amended by subsections (c)(2)(D), (d)(2)(B), and (e)(1)(A) of this section), by redesignating paragraphs (7), (8), (9), (11), (12), (14), (15), and (16) as paragraphs (6) through (13), respectively; (C)in subsection (b)(2), by striking (8), (10), (12), or (13) and inserting or (10); and
(D)in subsection (c)(4), by striking (8), (10), (12), (13), or (16) and inserting (10), or (13). (2)Section 452 (42 U.S.C. 652) is amended in each of subsections (d)(3)(A)(i) and (g)(1) by striking 409(a)(8) and inserting 409(a)(7).
(k)Modifications to maintenance-of-Effort requirementSection 409(a)(6)(B)(i) (42 U.S.C. 609(a)(6)(B)(i)), as redesignated by subsection (j)(1)(B) of this section, is amended— (1)in subclause (I)—
(A)in the matter preceding item (aa), by striking all State programs and inserting the State program funded under this part; (B)by redesignating items (dd) and (ee) as items (ee) and (ff), respectively, and inserting after item (cc) the following:

(dd)Expenditures for a purpose described in paragraph (3), (4), or (5) of section 401(a).; and (C)in item (ee) (as so redesignated), by striking and (ee) and inserting (dd), and (ff);
(2)by striking subclause (V); and (3)in subclause (IV), by inserting , except any of such families whose monthly income exceeds twice the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2))) before the period.
20.Effective dateExcept as provided in section 13(b), the amendments made by this Act shall take effect on October 1, 2022.  